Citation Nr: 0844463	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$63,831.39, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1979.  In a February 1992 rating decision issued in 
July 1992, the veteran was found incompetent to handle 
disbursement of funds and his brother-in-law, Kevin A. 
Brockney was appointed his custodian for VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision, in which the RO 
discontinued the veteran's benefits because he was the 
subject of an outstanding warrant and as such was considered 
a fugitive felon and ineligible to received VA benefits, as a 
result he had been overpaid.  Later the same month, the Debt 
Management Center (DMC) in St. Paul, Minnesota notified the 
veteran that he had been overpaid $63, 831.39, and that he 
could request a waiver of the overpayment and/or ask for a 
hearing.  In July 2004, the veteran filed a notice of 
disagreement (NOD) with the RO's June 2004 decision to 
discontinue his VA benefits, asserting that he was not a 
fugitive felon.  In September 2004, the DMC received a 
statement from the veteran that the Board and the DMC 
construed as a request for a waiver of the above overpayment.  
However, this waiver request was never sent to the Committee 
on Waivers and Compromises (COWC) for adjudication.  As 
explained below, the underlying issue in this case concerns 
the propriety of the creation of the debt in the first place.  
That issue must be decided by the COWC before the waiver 
issue can be addressed; therefore, the Board has 
recharacterized the issue on appeal as described on the title 
page.

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

Initially, the Board notes that the evidentiary record 
indicates some of that the assessed indebtedness in question 
may have been recouped.  Nevertheless, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must 
consider the entire amount calculated, plus interest.

Preliminary review of the record in this case indicates that 
the overpayment in issue resulted from a retroactive 
termination of the veteran's disability compensation benefits 
from December 27, 2001 based on information received by the 
RO that there was an outstanding warrant issued by the 
Springfield Police Department in Massachusetts for the 
veteran on April 8, 1998.  The provisions of 38 U.S.C.A. 
§ 5313B (West 2002) specifically prohibit the payment of 
Chapter 11 compensation benefits for any period during which 
a veteran is a fugitive felon.  The term "fugitive felon" 
means a person who is a fugitive by reason of (A) fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees, or (B) violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 
3.665(n)(2) (2008).

In a March 2004 letter, the RO informed the veteran's 
custodian that VA had been advised by law enforcement 
authorities that the veteran had been identified as a 
fugitive felon because he was the subject of an outstanding 
warrant and gave the veteran an opportunity to clear the 
warrant with the agency that issued it or to advise VA if he 
believed that VA had identified the wrong person.  The RO 
instructed the veteran's custodian to contact the Springfield 
Police Department as soon as possible to determine what must 
be done to clear the warrant and, when that had been 
accomplished, to send official documentation establishing 
that the warrant had been cleared to the RO.  If VA did not 
receive evidence establishing that the warrant had been 
cleared within 60 days of the date of the letter, the RO 
informed the veteran's custodian that VA proposed to stop the 
veteran's compensation benefits as of December 27, 2001, the 
effective date of the fugitive felon provisions, and that he 
could request a hearing or submit further evidence.  This 
letter was not returned as undeliverable; the veteran's 
custodian did not respond.

In a letter dated June 1, 2004, the RO terminated the 
veteran's compensation payments effective December 27, 2001, 
based on the veteran's identified status as a fugitive felon 
and advised the veteran's custodian that such termination had 
resulted in an overpayment and of the veteran's appellate 
rights.

In a letter dated June 13, 2004, the DMC notified the 
veteran's custodian that the veteran had been overpaid $63, 
831.39, and that he could request a waiver of the overpayment 
and/or ask for a hearing.  

In July 2004, the veteran filed an NOD with the RO's June 
2004 decision to discontinue his VA benefits, asserting that 
he was not a fugitive felon because he knew nothing of the 
warrant until notified by VA and maintained that he could not 
be a fugitive felon as he was incarcerated in a California 
state hospital.  In September 2004, the DMC received a 
statement from the veteran responding to the RO's March 2004 
letter and the DMC's June 2004, that the Board and the DMC 
construed as a request for a waiver of the above overpayment.  
In support, the veteran indicated that he had filed all the 
appropriate documents to correct the information with regards 
to the warrant issued by the Springfield Police Department, 
including filing motions in the Superior Court of Hampden 
County demanding a speedy trial.  He also stated that VA knew 
that he had been in state custody since 1994; first, in the 
custody of the California Department of Corrections; and then 
in a maximum security state hospital run by the California 
Department of Mental Health, where he remained a mentally 
disordered offender under California Penal Code § 2960, et. 
seq., as a result of his service-connected schizophrenia.  
Thus, the veteran noted that both the agency issuing the 
warrant, and the prosecuting authority knew of his 
whereabouts, and yet failed to ask for extradition.  But 
because he was not free to go to Massachusetts due to 
incarceration/hospitalization by the State of California, he 
should not be considered a fugitive felon.

In a May 2006 letter, a licensed clinical social worker at 
the Patton State Hospital indicated that as of March 16, 
2005, the veteran was no longer hospitalized as a criminal 
offender but was hospitalized under California Penal Code 
§ 2972 (civil statute); and that the veteran's discharge from 
the facility is dependent on his level of psychiatric 
functioning and whether or not he poses a danger to himself 
or the community.  No expected discharge date had been 
determined at that time.  She added that she had assisted the 
veteran with law enforcement and that the Springfield Police 
Department charges and warrant had been cleared and that his 
benefits should be reinstated.  The enclosure reflected that 
the veteran's case had been dismissed on April 27, 2006.

In a June 15, 2006 letter, the RO notified the veteran's 
custodian that the veteran's compensation payments had been 
resumed as of April 27, 2006, the date of the warrant had 
been cleared, and that VA would take all or part of the 
veteran's benefits and apply them towards his debt.

The underlying argument continuously advanced by the veteran 
is that an overpayment should not have been created because 
he was not in fact a fugitive felon as defined by 38 C.F.R. 
§ 3.665(n)(2) and, if the debt is found to be valid, the 
amount of the debt.  As such, the veteran has consistently 
challenged the validity of the debt.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2008); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  
Even though the veteran has asked for a waiver of the 
overpayment, this case was not sent to the COWC for 
adjudication of his request and must be done so on remand.  
Moreover, the Board believes that the COWC must determine 
whether the creation of the debt at issue was proper, in 
whole or in part, and, if so, the correct amount of 
indebtedness must be ascertained prior to further appellate 
consideration.

On remand, VA must obtain copies of all available records 
related to the matter on appeal to include copies of 
California state records or responses showing the various 
dates that the veteran was on probation or incarcerated by 
the Department of Corrections and was hospitalized under the 
state's criminal and civil codes since December 27, 2001, and 
set forth a written paid and due audit of the veteran's 
compensation benefits for the period of the overpayment.

In determining whether the debt was proper in this case, the 
RO should consider VA Office of General Counsel opinion, 
VAOPGCPREC 7-2002, which noted that the VA fugitive felon 
provision was modeled after Public Law No. 104-193, which 
barred fugitive felons from receiving Supplemental Security 
Insurance from the Social Security Administration (SSA) and 
food stamps from the Department of Agriculture.  In that 
opinion the General Counsel noted that Public Law No. 104-193 
"was designed to cut off the means of support that allows 
fugitive felons to continue to flee."  Id.  As the veteran 
was not convicted of a felony in this matter, and there is no 
contention that he has violated the conditions of a parole or 
probation, the only definition of fugitive felon that may 
apply in this case is the one providing that a fugitive felon 
is a person "fleeing to avoid prosecution" for an offense 
or an attempt to commit an offense that is a felony under the 
laws under the place from which the person flees.  As the 
veteran noted, during the pertinent period under 
consideration, he was either incarcerated or hospitalized by 
the State of California or was on probation.

Finally, in his substantive appeal (VA Form 9) received in 
January 2006, the veteran requested a Central Office hearing 
before a Veterans Law Judge of the Board, but indicated that 
he would not be present at the hearing, since he was 
hospitalized.  Subsequently, on a March 2006 VA Form 9, the 
veteran indicated that he wanted a hearing before a Veterans 
Law Judge of the Board at the RO (Travel Board hearing).  A 
Travel Board hearing has never been scheduled.  In view of 
the circumstances of the following remand, if this matter is 
ultimately returned to the Board for appellate review, the 
veteran should be scheduled for a Travel Board hearing, if he 
still wants one. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  Obtain, and associate with the claims 
file, copies of all available records or 
responses from the State of California 
showing the various dates that the 
veteran was on probation or incarcerated 
by the Department of Corrections and was 
hospitalized under the state's criminal 
and civil code since December 27, 2001.  
The VA should document its efforts to 
obtain these records.

2.  Following completion of the above, 
the RO shall produce a written paid and 
due audit of the veteran's compensation 
account for the period of the 
overpayment, from December 27, 2001 to 
April 27, 2006.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran's 
custodian, as well as the amounts 
properly due.  A copy of the written 
audit should be inserted into the claims 
file and copies should be provided to the 
veteran, his custodian and 
representative.

3.  The COWC should then adjudicate the 
issue of whether the overpayment of 
compensation benefits at issue was 
properly created, including consideration 
of whether the overpayment was due to 
sole VA administrative error, in part or 
in whole, and the amount of any 
overpayment.  In particular, as the 
veteran's warrant was dismissed and it 
appears that he was at all times in the 
custody of the State of California during 
the time period in question, the COWC 
should address whether the veteran was a 
fugitive felon as defined by VA law and 
regulation, that is, is a person 
"fleeing to avoid prosecution" for an 
offense or an attempt to commit an 
offense that is a felony under the laws 
under the place from which the person 
flees.  A comprehensive explanation of 
the COWC's reasons and bases for that 
decision should be prepared and 
incorporated into the claims file, to 
include a discussion of any information 
obtained from the Springfield Police 
Department and the veteran, his custodian 
or representative.  If it is determined 
that any or all of the overpayment at 
issue was improperly created, award 
action should be taken to rectify the 
error.  In any case, the veteran, his 
custodian and representative should be 
informed of the decision made and should 
be allowed the requisite period of time 
for a response.

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran, his custodian and representative 
should be allowed an opportunity to 
submit additional evidence pertinent to 
the veteran's request for waiver of 
recovery of the assessed overpayment, 
including a complete financial status 
report, citing all current income, 
expenses, and assets.

5.  After the actions requested above 
have been completed, the case should be 
referred to the COWC to review the record 
and reconsider the veteran's request for 
waiver pursuant to the principals of 
equity and good conscience.  A formal, 
written record of the COWC's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims file.  
A statement of the case (SOC) or a 
supplemental SOC (SSOC) is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the COWC's determination is 
unfavorable to the veteran, he and his 
custodian and representative should be 
furnished an SSOC, which specifically 
addresses the issue of creation of the 
overpayment and which contains a 
recitation of the pertinent law and 
regulations governing the issue of proper 
creation, including 38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 1.965(a) (2008).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  When the above 
development has been completed, the 
veteran should be afforded the 
opportunity to respond thereto.  

7.  After completion of the above, if the 
veteran still wants a hearing, the RO 
should schedule the veteran for a Travel 
Board hearing at the earliest available 
opportunity.  The RO should notify the 
veteran, his custodian and representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his custodian 
and representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




